FOR IMMEDIATE RELEASE
Contact: Scott Ladd, Zito Partners
908-546-7447




Premier Alliance Names Kent F. Anson as Chief Executive Officer,
Positioning the Company for Its Next Phase of Growth
 


 
Charlotte, NC – January 22, 2014 - Premier Alliance Group, Inc., (OTCQB: PIMO) a
leading provider of business performance, cyber security,  and energy-management
solutions, today announced that Kent F. Anson is joining the company as chief
executive officer, effective January 20.


“In Kent, Premier Alliance is getting a proven leader who can execute on our
plans for long-term, sustainable growth,” said Joseph J. Grano Jr., Chairman of
the Board of Directors of Premier Alliance. “The company has undergone a
dramatic transformation, notably with our recent acquisition of cyber-security
assessment company root9B. We are confident Kent can help manage our core
businesses while looking for new and exciting ways to grow value for our company
and our shareholders.”


“I could not be more pleased to lead an organization like Premier Alliance,” Mr.
Anson said. “Premier is known for its talented employees, deep client
relationships and innovation in areas like energy management, security and
compliance. I am privileged to join this team, and I look forward to delivering
meaningful results for all our stakeholders, including our shareholders,
partners, customers and employees.”


Mr. Anson joins Premier Alliance from Honeywell, where he has held several
senior-management positions since 2002. Mr. Anson served as director, large &
complex projects, vice president of higher education and vice president of
global energy at Honeywell Building Solutions. Previously, he held management
positions at General Electric Co. and Munters Corporation.


He holds Bachelor of Arts degrees in economics and marketing from the University
of South Carolina, and an MBA, with honors, from the University of Bridgeport.


Mr. Anson succeeds Mark Elliott as CEO. Mr. Elliott will be remaining with the
company in a new role of Chief Operating Officer, where he will assist Mr. Anson
in integrating Premier Alliance’s recent acquisitions and executing the
company’s strategic plan.  Mr. Elliott will report directly to Mr. Anson.
 
About Premier Alliance Group, Inc. 
 
Premier Alliance Group, Inc., (OTCQB: PIMO) is a leading provider of Business
Performance, Cyber Security, and Energy & Sustainability
Solutions.  Headquartered in Charlotte, North Carolina, Premier Alliance has
been delivering results that improve productivity, mitigate risk and maximize
profits since 1995.  Our clients range in size from Fortune 100 companies to
mid-sized and owner-managed businesses across a broad range of industries,
including local, state and federal government agencies.  For more information,
visit www.premieralliance.com.
 
Safe Harbor Statement
 
Certain information contained in this press release may be forward-looking.
Actual results might differ materially from any forward-looking statements
contained in this press release. Such forward-looking statements involve known
and unknown risks, uncertainties and other unknown factors that could cause the
actual results of Premier Alliance Group to be materially different from any
future results expressed or implied by such forward-looking statements. In
addition to statements which explicitly describe such risks and uncertainties,
readers are urged to consider statements labeled with the terms "believes,"
"belief," "expects," "intends," "anticipates" or "plans" to be uncertain and
forward-looking.
 

 
 

--------------------------------------------------------------------------------

 
